--------------------------------------------------------------------------------


EXHIBIT 10.5
SECOND AMENDMENT TO THE
PNM RESOURCES, INC.
OFFICER LIFE INSURANCE PLAN
 
Effective January 1, 2004, PNM Resources, Inc. established the PNM Resources,
Inc. Officer Life Insurance Plan (the “Plan”).  The Plan was amended on one
previous occasion.  By this instrument, the Company now desires to amend the
Plan as set forth below.
 
1.           This Second Amendment shall be effective as of April 1, 2007,
unless otherwise noted herein.
 
2.           This Second Amendment amends only the provisions of the Plan as
noted below, and those provisions not expressly amended shall be considered in
full force and effect.  Notwithstanding the foregoing, this Second Amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Second Amendment.
 
3.           Section 2.1 (General) of the Plan is hereby amended by adding new
subsections (l) and (m) to the end thereof to read as follows:
 
(l)           “EnergyCo” means EnergyCo, LLC.  As used in the Plan, “EnergyCo”
also means any successor in interest to EnergyCo resulting from merger,
consolidation or transfer of substantially all of EnergyCo’s assets.
 
(m)           “EnergyCo Transferred Employee” means each Participant who
transfers to the Company from EnergyCo or its affiliates and who immediately
prior to his employment with the Company was a participant in the EnergyCo, LLC
Officer Life Insurance Plan.  A Participant will be considered transferred from
EnergyCo or its affiliates if (1) the Participant is employed by EnergyCo or its
affiliates and ownership of EnergyCo or the employing affiliate is transferred
to the Company, or (2) the Participant leaves the employ of EnergyCo or its
affiliates to become employed by the Company.
 
 

--------------------------------------------------------------------------------


 
4.           Article III (Eligibility) of the Plan is hereby amended by adding a
new sections 3.6 to the end thereof to read as follows:
 
3.6           Special Rules Applicable to EnergyCo Transferred
Employees.  Notwithstanding any provisions of the Plan to the contrary, the
following special rules apply to EnergyCo Transferred Employees:
 
(a)           Immediate Participation.  An EnergyCo Transferred Employee will be
immediately eligible to participate in the Plan and coverage will commence
immediately upon becoming an eligible Officer.
 
(b)           Waiver of Physical Exam and Preexisting Condition Limitation.  An
EnergyCo Transferred Employee will not be required to take a physical exam in
order to participate in this Plan.  Furthermore, an EnergyCo Transferred
Employee shall not be subject to any preexisting condition limitation to the
extent that such preexisting condition limitation did not apply to the EnergyCo
Transferred Employee under the EnergyCo, LLC Officer Life Insurance Plan.
 
5.           Section 4.5 (Beneficiary Designations) of the Plan is hereby
amended by adding a sentence to the end thereof to read as follows:
 
Beneficiary designations made by a participant under the EnergyCo, LLC Officer
Life Insurance Plan will not be honored by or binding upon this Plan.
 
6.           Section 6.3 (Meetings) of the Plan is hereby amended and restated
in its entirety to read as follows:
 
6.3           Meetings.  The Committee may, but need not, call or hold formal
meetings, and any decisions made or actions taken pursuant to written approval
of a majority of the current members shall be sufficient.  The Committee shall
maintain adequate records of its decisions and those records shall be subject to
inspection by the Company.  Also, the Committee may designate one of its members
as Chairman and may establish policies and procedures governing it so long as
the same are not inconsistent with the terms of this Plan.
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of this 5th day of April, 2007.
PNM RESOURCES, INC.
 
By:                    /s/ Alice A. Cobb                     
 
Its: SVP, Chief Administrative Officer
 
3

--------------------------------------------------------------------------------
